t c memo united_states tax_court nicholas kavuma petitioner v commissioner of internal revenue respondent docket no filed date nicholas kavuma pro_se sharyn ortega and kimberly a kazda for respondent memorandum findings_of_fact and opinion gale judge respondent determined deficiencies in petitioner’s federal_income_tax for and of dollar_figure dollar_figure dollar_figure and dollar_figure respectively additions to tax under sec_6651 for those same all section references are to the internal_revenue_code_of_1986 as in continued years of dollar_figure dollar_figure dollar_figure and dollar_figure respectively and accuracy-related_penalties for and of dollar_figure dollar_figure and dollar_figure respectively the issues for decision are whether petitioner had unreported income for and as respondent determined whether petitioner is entitled to deductions claimed on schedules c profit or loss from business for expenses for and in amounts greater than those respondent allowed whether petitioner is liable for additions to tax for and and whether petitioner is liable for accuracy-related_penalties for and continued effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar the cover page of the notice_of_deficiency indicates that respondent determined a dollar_figure accuracy-related_penalty instead of an addition_to_tax in that amount for but the contents of the notice_of_deficiency indicate that respondent determined an addition_to_tax rather than an accuracy-related_penalty and that was respondent’s position at trial respondent also made computational adjustments to petitioner’s self- employment_tax for each year sec_36a credits for and and sec_32 credits for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in california petitioner was a licensed vocational nurse lvn during all the years at issue and worked in some instances as an independent_contractor during the years at issue he maintained bank accounts at bank of america and at washington mutual which was acquired by chase where he deposited funds petitioner made over dollar_figure of deposits into these accounts in and over dollar_figure in petitioner filed federal_income_tax returns for and on the returns he reported gross_income on schedules c of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively and claimed deductions for schedule c expenses of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively respondent subsequently examined each return petitioner failed to provide respondent’s revenue_agent with any records to substantiate the income he reported on his returns or the expenses underlying deductions he claimed the revenue_agent issued summonses to bank of america and washington mutual chase for records pertaining to petitioner’s bank accounts the revenue agent performed a bank_deposits analysis based on the summoned bank records and after reviewing the bank records characterized deposits that petitioner made in and as follows category other income schedule c income rent nontaxable loan misc wages transfers between accounts total deposits dollar_figure big_number big_number big_number big_number --- dollar_figure big_number --- big_number big_number big_number big_number big_number the deposits characterized as rent represented checks made out to petitioner and deposited by him that had the word rent entered in the check’s memo line bank statements issued by bank of america and washington mutual chase during the years at issue are addressed to petitioner at a la verne california address petitioner reported a home address in greenfield california on his and tax returns and in delano california on hi sec_2010 tax_return checks in petitioner’s bank records issued in by solvere national medical registry inc and federal and state tax_refund checks issued in are addressed to the greenfield address that he used on his and returns respondent subsequently issued a notice_of_deficiency to petitioner for his and taxable years respondent disallowed deductions for all schedule c expenses reported for all years except a dollar_figure expense for respondent also determined that petitioner had unreported schedule c gross_receipts or sales of dollar_figure and unreported rental income of dollar_figure for and unreported schedule c gross_receipts or sales of dollar_figure for respondent also determined that petitioner was liable for additions to tax for all these years and accuracy-related_penalties for and respondent also made computational adjustments including disallowance of a refundable dollar_figure making_work_pay_credit and a refundable dollar_figure earned_income_credit pertaining to petitioner’ sec_2010 taxable_year petitioner filed a timely petition with the court seeking redetermination of the deficiencies additions to tax and accuracy-related_penalties at trial petitioner asserted that he had not received respondent’s bank_deposits analysis before trial the court thereupon granted petitioner additional time to review the bank_deposits analysis and recalled the case for a second trial setting approximately eight weeks later at which time petitioner offered no testimony or evidence to dispute respondent’s bank_deposits analysis the court thereupon closed the record opinion unreported income overview sec_61 provides that gross_income includes all income from whatever source derived see also 348_us_426 on his return petitioner reported dollar_figure of schedule c gross_receipts or sales and zero rental income respondent determined that petitioner had actually received dollar_figure of schedule c gross_receipts or sales and dollar_figure of rental income during that year leaving dollar_figure of schedule c gross_receipts and sales and the full amount of rental income in dispute on hi sec_2011 return petitioner reported dollar_figure of schedule c gross_receipts or sales but respondent determined that petitioner had received dollar_figure of such income leaving dollar_figure in dispute generally a taxpayer bears the burden of proving the commissioner’s determinations incorrect rule a 290_us_111 petitioner subsequently sought to add certain documents to the record by mailing them to the court but these documents were not admitted for determinations of unreported income the court_of_appeals for the ninth circuit to which an appeal in this case would ordinarily lie see sec_7482 requires that the commissioner provide a minimal evidentiary foundation connecting the taxpayer with the unreported income before the presumption of correctness attaches to the commissioner’s determination see 181_f3d_1002 9th cir t he commissioner only need s to present some substantive evidence that a taxpayer received income aff’g tcmemo_1997_97 596_f2d_358 9th cir rev’g 67_tc_672 see also 92_tc_661 after the commissioner meets this burden the taxpayer must establish by a preponderance_of_the_evidence that the commissioner’s determination is arbitrary or erroneous see hardy v commissioner f 3d pincite respondent offered into evidence a bank_deposits analysis petitioner’s bank records that he obtained by summons and the testimony of the revenue_agent who conducted the bank_deposits analysis in support of his determination regarding the unreported income a taxpayer is required to maintain adequate books_and_records sufficient to establish his or her income see sec_6001 96_tc_858 aff’d 959_f2d_16 2d cir when a taxpayer fails to maintain sufficient records to allow the determination of his correct_tax liability the commissioner may reconstruct the taxpayer’s income using any method that clearly reflects the taxpayer’s income see sec_446 petzoldt v commissioner t c pincite the reconstruction need only be reasonable petzoldt v commissioner t c pincite one established method of reconstructing a taxpayer’s income when the taxpayer has inadequate records and large_bank deposits is the bank_deposits method see dileo v commissioner t c pincite 64_tc_651 aff’d 566_f2d_2 6th cir bank_deposits are prima facie evidence of income dileo v commissioner t c pincite the commissioner is not required to follow any leads suggesting that a taxpayer may have deductible expenses id pincite once the commissioner has made this prima facie case the taxpayer bears the burden of showing that the deposits made into his or her account represent nontaxable income see id pincite the taxpayer must present credible_evidence to shift the burden_of_proof to the commissioner under sec_7491 petitioner failed to do so petitioner failed to provide respondent’s revenue_agent with any records that documented his income the bank records show that petitioner had over dollar_figure of deposits in and over dollar_figure in we find that it was reasonable for respondent to rely on the bank_deposits method to reconstruct petitioner’s income in these circumstances see id pincite unreported income the revenue_agent testified that the bank_deposits analysis reflected her conclusions regarding the character of the deposits documented in petitioner’s bank records that she obtained the bank_deposits analysis for consisted of a summary page listing total deposit amounts by category eg schedule c income and spreadsheets listing information on each deposit eg date of deposit payor of check the summary page of the bank_deposits analysis calculated that petitioner had made deposits of schedule c gross_receipts totaling dollar_figure during but had reported schedule c gross_receipts on his return of only dollar_figure--suggesting an unreported amount of dollar_figure the bank_deposits analysis further calculated that petitioner had deposited rent receipts totaling dollar_figure during but had reported no rent receipts on his return after adjustments apparently for nontaxable sources the notice_of_deficiency determined that petitioner had unreported schedule c gross_receipts of dollar_figure and unreported rent receipts of dollar_figure in reviewing the bank_deposits analysis and the bank records the court has found that the bank_deposits analysis double counted dollar_figure of deposits characterized as schedule c receipts and understated the value of one of the rental income deposits by dollar_figure these errors do not preclude respondent from satisfying his evidentiary foundation requirement using the bank_deposits analysis with the exceptions just noted each of the deposits that the bank_deposits analysis characterized as schedule c or rent receipts is documented in the bank records we find that the bank_deposits analysis supported by the bank records and the revenue agent’s testimony meets the evidentiary foundation requirement see hardy v commissioner f 3d pincite 102_tc_632 stating that respondent is not required to show a likely source of the deposits moreover petitioner has admitted that he worked as an lvn during sometimes as an independent_contractor he also deposited checks during that year made out to him and bearing the notation rent respondent has accordingly amply provided an evidentiary foundation regarding petitioner’s receipt of unreported income for petitioner has not met his burden of showing that these deposits were not taxable_income see clayton v commissioner t c pincite and consequently that respondent’s determination regarding the unreported income was arbitrary or erroneous see hardy v commissioner f 3d pincite however in view of the double counting of dollar_figure of schedule c gross_receipts deposits we sustain respondent’s determination of unreported schedule c gross_receipts only to the extent of dollar_figure we sustain respondent’s determination that petitioner had unreported rental income of dollar_figure for we do not sustain any increase in unreported rental income attributable to respondent’s apparent undercounting of dollar_figure in rent receipt deposits unreported income the bank_deposits analysis for consists of a summary page and a spreadsheet concerning a limited number of deposits the summary page indicates that petitioner made deposits of schedule c income totaling dollar_figure these deposits are prima facie evidence of income see dileo v commissioner t c pincite while respondent is not required to show a likely source for the deposits see clayton v commissioner t c pincite we again note that petitioner has admitted that he worked as an lvn during sometimes as an independent_contractor consequently petitioner bears the burden of proving that respondent’s unreported income determination for is arbitrary or erroneous petitioner claimed in a status report that these deposits were nontaxable gifts from kate zalwango and odette graves petitioner did not produce evidence to corroborate this claim or identify deposits in the bank records that constituted such gifts our review of the bank records revealed three checks from ms zalwango totaling dollar_figure two checks for dollar_figure and one check for dollar_figure but no checks or other_payments from ms graves we will assume that respondent determined that the checks from ms zalwango were schedule c income in the absence of information in the bank_deposits analysis indicating how the revenue_agent characterized these deposits in the absence of evidence indicating other_payments from ms zalwango or ms graves or contentions that implicate other deposits we deem petitioner to have conceded the determined schedule c income in excess of dollar_figure for the two dollar_figure checks we find that petitioner has not shown that they were nontaxable gifts petitioner did not produce any credible_evidence to corroborate his statement that they were nontaxable gifts and the bank records do not provide any indication of the purpose of these payments such as a note in either check’s memo line for the dollar_figure check we find that petitioner has shown that it was a nontaxable_gift a christmas gift notation in the memo line of that check corroborates petitioner’s statement we are satisfied that this deposit was a nontaxable_gift to petitioner under sec_102 had the revenue_agent characterized the checks as other income for example this would not affect the schedule c income shown in the bank_deposits analysis because respondent neglected to attach this information to the bank_deposits analysis that he introduced into evidence we will give petitioner the benefit of the doubt we therefore sustain respondent’s determination of unreported income for to the extent of dollar_figure dollar_figure less dollar_figure we redetermined to be a gift schedule c deductions petitioner claimed deductions for business_expenses of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively as detailed in the schedules c attached to his returns the expenses underlying the deductions he claimed consisted of the amounts in the table below expense car and truck legal and professional services repairs and maintenance utilities other contract labor rent or lease--vehicles machinery and equipment rent or lease--other business property totals dollar_figure big_number big_number big_number big_number --- --- --- big_number dollar_figure dollar_figure dollar_figure --- --- --- --- big_number big_number big_number big_number --- --- --- --- big_number big_number big_number big_number --- --- --- --- --- big_number --- big_number respondent disallowed deductions for all of these expenses except for the rent or lease--vehicles machinery and equipment entry of dollar_figure for this leaves dollar_figure dollar_figure dollar_figure and dollar_figure in dispute for and respectively deductions are a matter of legislative grace and the burden of showing entitlement to a claimed deduction is on the taxpayer rule a 503_us_79 sec_162 generally allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be entitled to a deduction under sec_162 a taxpayer is required to substantiate the deduction through the maintenance of books_and_records where a taxpayer establishes that he paid_or_incurred a deductible expense but does not establish the amount of the deduction to which he may be entitled we may in certain circumstances estimate the amount allowable see 39_f2d_540 2d cir 85_tc_731 this is often referred to as the cohan_rule see eg 136_tc_515 ndollar_figure petitioner has not claimed or shown entitlement to any shift in the burden_of_proof pursuant to sec_7491 certain expenses such as vehicle expenses are subject_to the more stringent substantiation requirements of sec_274 and the cohan_rule may not be used see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date to meet these strict substantiation rules a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount timing and business_purpose of the expense sec_274 when a taxpayer establishes that his records were lost or destroyed through circumstances beyond his control the taxpayer may substantiate a deduction through secondary evidence see 122_tc_305 citing 71_tc_1120 freeman v commissioner tcmemo_2009_213 slip op pincite finding that a fire destroyed taxpayer’s house and his logbook sec_1_274-5t temporary income_tax regs fed reg date legal and professional services utilities and other expenses petitioner did not address the dollar_figure of legal and professional expenses utilities and other expenses underlying the deduction he claimed for we accordingly find that he has conceded them and sustain respondent’s disallowance thereof see rule b car and truck repairs and maintenance rent or lease--vehicles machinery and equipment expenses petitioner claimed deductions for vehicle expenses in multiple categories in the previous table his testimony indicates that the vehicle expenses were incurred in connection with round trips between residences in la verne california and lake elsinore california and california state correctional facilities where he claimed that he worked he testified that these facilities were in three cities soledad delano and tehachapi he testified that his shifts at these correctional facilities lasted from three to four days that he lodged overnight near the facilities during his shifts and that he returned to his residence when he completed his shifts his testimony indicates that he claimed deductions for the costs of repairing and maintaining the vehicle used for the round trips in his repair and maintenance entry for and in his rent or lease--vehicles machinery and equipment entries petitioner did not identify these facilities by name but the california department of corrections and rehabilitation web site facilities locator available at http www cdcr ca gov facilities_locator index html last visited date shows a facility in each city--in soledad both the correctional training facility and salinas valley state prison in delano the kern valley state prison in tehachapi the california correctional institution for and he did not address the car and truck expenses he reported for any of the years at issue but the business miles that he reported on the line sec_44a of his and schedules c big_number and big_number respectively when multiplied by the standard business mileage rate for those years cents and cents respectively equals the car and truck expenses for which he claimed deductions for those years petitioner did not report any vehicle information on his return and the business miles that he reported on hi sec_2011 return when multiplied by the standard business mileage rates for that year cents and cents for the first and second six months respectively fall just short of the car and truck expenses that he reported the car and truck expenses petitioner did not address the rent or lease--vehicles machinery and equipment entry for but we will assume it has the same character as the entry revproc_2008_72 sec_2 2008_50_irb_1286 rate revproc_2009_54 sec_2 2009_51_irb_930 rate announcement 2011_29_irb_56 notice_2010_88 sec_2 2010_51_irb_882 and other vehicle expenses in dispute total dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively a taxpayer may be entitled to deduct as a business_expense the cost of travel between his residence and temporary places of work where he stays over one or more nights see sec_162 54_tc_663 w here a taxpayer does not have a nontemporary principal_place_of_business away from the vicinity of his residence then his place of residence remains his home for tax purposes see also 143_f3d_497 9th cir aff’g tcmemo_1995_559 business use of a passenger_automobile is subject_to the substantiation requirements of sec_274 because such a vehicle is listed_property as defined in sec_280f in lieu of calculating expenses using actual expenditures a taxpayer may use a standard mileage rate as established by the internal_revenue_service see 60_tc_503 larson v commissioner t c memo as noted respondent allowed the dollar_figure claimed in the rent or lease-- vehicles machinery and equipment entry for petitioner also testified that he incurred rental car expenses but he did not address either the amounts of these expenses or where he reported them on his return his testimony indicated that he may have used such rental cars for personal purposes we thus have no basis for considering the extent to which rental car expenses may have been included in the amounts petitioner listed under the rent or lease--vehicles machinery and equipment entries slip op pincite sec_1_274-5 income_tax regs the amount of mileage can be substantiated by any reasonable means including by proving that a taxpayer traveled between certain cities and establishing the distance between them see 80_tc_1165 petitioner appears to have claimed deductions for both actual expenses and expenses based on mileage for his vehicle for and but he can claim only deductions for one or the other expense see nash v commissioner t c pincite petitioner failed to produce any evidence that he actually incurred any expenses relating to his vehicle consequently we will sustain respondent’s disallowance of deductions for the vehicle expenses that petitioner claimed other than those in the car and truck expenses entries on his schedules c we will presume that the car and truck expenses are based on business mileage claims this leaves dollar_figure dollar_figure dollar_figure and dollar_figure in dispute for and respectively petitioner failed to produce any documentary_evidence tending to establish the number of business miles he drove for any of the years at issue he did not for example produce a schedule listing the dates of his round trips between his residence and the correctional facilities and the distances driven or documents substantiating that he had made such trips petitioner’s testimony on the business miles he drove was vague and unconvincing even if his testimony were credible he could not rely on it without corroborating documentary_evidence because he failed to show that his records were lost due to circumstances beyond his control see sec_1_274-5t temporary income_tax regs supra he testified that the proprietor of the storage_facility where he stored all his records confiscated them in after he failed to pay storage fees petitioner did not produce any documents to substantiate either the storage_facility rental or the confiscation regardless we are not persuaded that any such loss of records was beyond petitioner’s control the bank records show that petitioner used a debit card for purchases that appear to be in the vicinity of the delano and tehachapi facilities in and and for purchases that appear to be in the vicinity of the solano facility in and this evidence by itself particularly in the absence of credible_evidence offered by petitioner on this issue is insufficient to establish for purposes of calculating travel_expenses instances when he worked at a correctional facility additionally the record contains conflicting evidence regarding the location of petitioner’s residence that precludes any showing that he had business mileage from driving between certain cities see smith v commissioner t c pincite petitioner’s testimony indicates that he resided in la verne and in lake elsinore locations that are approximately miles apart during the years at issue but does not indicate when he resided at each residence petitioner’s bank statements from bank of america and washington mutual chase suggest that he resided in la verne during the years at issue as they are all addressed to him at a la verne california address some evidence indicates that petitioner resided in greenfield california which appears to be in the vicinity of the soledad facilities in and checks in petitioner’s bank records issued in by solvere national medical registry inc are addressed to a greenfield address and state and federal tax_refund checks issued in are addressed to that address petitioner also reported the greenfield address as his home address on his and tax returns greenfield is approximately miles from either la verne or lake elsinore petitioner reported a delano california home address on hi sec_2010 tax_return delano is approximately miles from both greenfield and la verne in sum the evidence does not establish the location of petitioner’s tax_home so that mileage he may have driven to any temporary work site may be calculated stated distances between cities were calculated using bing maps see http www bing com maps in view of the foregoing petitioner has failed to satisfy sec_274 with respect to his reported vehicle-related expenses for any of the years at issue we sustain respondent’s disallowance of deductions for these expenses see smith v commissioner t c pincite rent or lease--other business property petitioner’s testimony indicates that the deductions he claimed in the rent or lease--other business property entries on his schedules c for and reflected lodging costs he incurred near the correctional facilities where he worked as listed in the prior table the reported expenses were dollar_figure and dollar_figure for and respectively or approximately dollar_figure and dollar_figure per month lodging_expenses relating to business travel are also subject_to sec_274 substantiation requirements see sec_162 petitioner’s only substantiation of these expenses was his own vague and unconvincing testimony he produced no documentation indicating that he paid for lodging near any of the correctional facilities at which he claimed he worked he also failed to explain why he may have incurred twice as many lodging_expenses in as in petitioner addressed only the amount for but we will assume that the amount reflects similar expenses evidence in the record indicating that petitioner resided in greenfield and delano suggests that he may have stayed at his residence when working at the correctional facilities given the proximity petitioner did not identify any expenditures documented in the bank records that constituted lodging_expenses and the court will not assume his responsibility and sift through the bank records to match the evidence to respondent’s adjustments see hall v commissioner tcmemo_2014_16 at the magnitude of these expenditures renders them quite improbable and we decline to accept petitioner’s self-serving testimony regarding them see 87_tc_74 as petitioner has failed to substantiate these expenses as required by sec_274 we sustain respondent’s disallowance of deductions for them contract labor petitioner testified that he claimed deductions for payments to companies that helped him find work at correctional facilities petitioner testified that these companies took a percentage of his compensation from the correctional facilities and then issued him a check for the remainder as listed in the table supra p petitioner claimed that the placement companies’ take amounted to dollar_figure and dollar_figure for and respectively a taxpayer may be entitled to deduct as a business_expense payments for placement services see 54_tc_374 but petitioner did not produce any documentation to substantiate the contract labor expenses and his contentions require the court to believe that his payments to the placement companies equaled and of his schedule c income for and respectively in the absence of any substantiation we decline to accept petitioner’s self-serving testimony regarding expenses of this magnitude see tokarski v commissioner t c pincite we therefore sustain respondent’s disallowance of deductions for the contract labor expenses additions to tax respondent determined that petitioner is liable for additions to tax for failure to timely file his and returns sec_6651 provides for an addition_to_tax when a taxpayer fails to file a return on or before the due_date including extensions under sec_7491 the commissioner has the burden of production with respect to a taxpayer’s liability for the sec_6651 addition_to_tax to meet that burden the commissioner must offer sufficient evidence to indicate that it is appropriate to impose the relevant addition 116_tc_438 once the commissioner meets his burden of production the taxpayer bears the burden of proving error in the determination including evidence of reasonable_cause or other exculpatory factors id pincite to prove that petitioner filed untimely returns respondent offered imfol- t transcripts for petitioner’s and taxable years and the testimony of the revenue_agent the revenue_agent testified that the imfol-t transcripts were part of respondent’s regularly maintained business records for petitioner she further testified that each transcript recorded the date when respondent received petitioner’s return for that year the dates of receipts recorded on the transcripts for and are date date date and date respectively the revenue_agent also testified that the transcripts indicated that petitioner had not been granted any filing extensions because there was no ext notation next to any of the entries indicating the date of receipt on the basis of the imfol-t transcripts and the revenue agent’s testimony we find that respondent has met his burden of production for imposing on petitioner for and sec_6651 additions to tax for untimely filing petitioner failed to prove error in respondent’s determination he contended that he had filed each return well before the date of receipt recorded on the transcript but he produced no evidence to corroborate his contention the signatures on petitioner’s and returns are dated date and date respectively but petitioner’s entry of those dates on the returns is not evidence of their mailing beyond his self-serving testimony petitioner offered no evidence that he actually mailed the returns timely or that the transcripts contain irregularities in these circumstances we decline to accept petitioner’s self-serving testimony without corroboration see park v commissioner tcmemo_2012_279 at and he has not alleged reasonable_cause or another exculpatory factor petitioner has thus failed to meet his burden_of_proof and we sustain respondent’s determination of additions to tax under sec_6651 accuracy-related_penalties respondent determined accuracy-related_penalties under sec_6662 for and respondent contends that petitioner is liable for these penalties on the basis of substantial understatements of income_tax see sec_6662 sec_6662 and b imposes a penalty equal to of an underpayment_of_tax required to be shown on a return that is attributable to a substantial_understatement_of_income_tax an underpayment_of_tax for this purpose is defined as the excess of the amount of income_tax imposed over the sum of the amount of tax shown as the tax by the taxpayer on his return and any_tax previously assessed or collected without assessment less any rebates sec_6664 if refundable credits specified in sec_6211 reduce the amount of tax shown as the tax by the taxpayer on the return below zero they are taken into account as negative amounts of tax for purpose of computing the underpayment see sec_6664 flush language dollar_figure an understatement is the excess of the amount of tax required to be shown on a return over the amount of tax_shown_on_the_return sec_6662 an understatement is substantial when it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 as with additions to tax under sec_6651 the commissioner bears the burden of production with respect to a taxpayer’s liability for penalties sec_7491 see higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer bears the burden of proving it is sec_6664 was amended by the consolidated appropriations act caa pub_l_no div q sec a stat pincite to so provide effective for returns filed after date or returns filed on or before that date if the period specified in sec_6501 for assessment of the taxes to which such return relates has not expired as of such date caa sec a effectively overruled the holding in 141_tc_376 that for purposes of computing an underpayment under former sec_6664 refundable credits reduce the amount of tax_shown_on_the_return but not below zero inappropriate to impose the penalty because of reasonable_cause substantial_authority or a similar provision see higbee v commissioner t c pincite the determination of whether a taxpayer acted with reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability id respondent has met his burden of production for substantial understatements of income_tax for and petitioner’s unreported income for and disallowed deductions and credits for and as redetermined by this court result in understatements of income_tax that exceed both of the tax required to be shown on petitioner’s returns for those years and dollar_figure petitioner did not show reasonable_cause with respect to either his unreported income or his disallowed deductions or credits accordingly the sec_36a and sec_32 credits that petitioner claimed for reduced the amount of tax shown on his return below zero indeed petitioner provided no records to corroborate that he even incurred any portion of the expenses for which he claimed deductions the expenses amount to dollar_figure for these three years because we sustain the sec_6662 penalties on the basis that the underpayments were attributable to substantial understatements of income_tax we do not address whether the underpayments continued petitioner is liable for accuracy-related_penalties on his underpayments for and we have considered all the remaining arguments for results contrary to those reached herein to the extent not discussed we conclude those arguments are moot without merit or unnecessary to reach to reflect the foregoing decision will be entered under rule continued were also attributable to negligence
